                                                           Case 2:20-cv-02291-DOC-KES Document 344 Filed 07/21/21 Page 1 of 2 Page ID #:9004



                                                              1
                                                              2
                                                              3
                                                              4
                                                              5
                                                              6
                                                              7
                                                              8
                                                                                        UNITED STATES DISTRICT COURT
                                                              9
                                                                                      CENTRAL DISTRICT OF CALIFORNIA
                                                            10
                                                            11
Spertus, Landes & Umhofer, LLP




                                                                   LA ALLIANCE FOR HUMAN                CASE NO. 2:20-CV-02291-DOC-(KESx)
                                                            12     RIGHTS, an unincorporated
                         1990 SOUTH BUNDY DR., SUITE 705




                                                                   association, JOSEPH BURK,
                                                            13     HARRY TASHDJIAN, KARYN               Assigned to Judge David O. Carter
                                                                   PINSKY, CHARLES MALOW,
                                                            14     CHARLES VAN SCOY, GEORGE
                                                                   FREM, GARY WHITTER, and              ORDER GRANTING STIPULATION
                                                            15     LEANDRO SUAREZ, individuals,         TO VACATE HEARING AND
                                                                   Plaintiffs,                          BRIEFING SCHEDULE FOR
                                                            16                                          DEFENDANT CITY OF LA’S
                                                                              Plaintiffs,               MOTION TO DISMISS [343]
                                                            17
                                                                        v.
                                                            18                                          Hearing: August 19, 2021
                                                                   CITY OF LOS ANGELES, a               Time: 9:00am
                                                            19     municipal entity; COUNTY OF LOS      Courtroom: 9D
                                                                   ANGELES, a municipal entity; and     411 W. Fourth Street
                                                            20     DOES 1 through 200 inclusive,        Santa Ana, California 92701
                                                                   Defendants.,
                                                            21
                                                            22                Defendants.
                                                            23
                                                            24
                                                            25
                                                            26
                                                            27
                                                            28

                                                                                                       1
                                                                                                      ORDER
                                                           Case 2:20-cv-02291-DOC-KES Document 344 Filed 07/21/21 Page 2 of 2 Page ID #:9005



                                                                           1   HAVING REVIWED THE STIPULATION between PLAINTIFFS LA Alliance for
                                                                           2   Human Rights, et al. (“Plaintiffs”) and DEFENDANT City of Los Angeles (“City”)
                                                                           3   the Court hereby ORDERS the following:
                                                                           4           • The current briefing schedule and hearing date of August 19, 2021, of
                                                                           5              Defendant City’s Motion to Dismiss is vacated;
                                                                           6           • Within seven (7) days from the Ninth Circuit’s order on the appeal from the
                                                                           7              April 20, 2021, preliminary injunction, the parties will further meet and
                                                                           8              confer regarding Plaintiff’s intent to file a First Amended Complaint;
                                                                           9           • The City’s rights to maintain any argument, objection, or position regarding
                                                                          10              Plaintiff’s complaint and First Amended Complaint, if one is filed, are
                                                                          11              reserved;
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                          12           • If a First Amended Complaint is filed, the City will have thirty (30) days to
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13              respond from the date of filing or the date the First Amended Complaint is
                                                                          14              deemed filed, whichever is later. If a First Amended Complaint is not filed,
                                                                          15              Defendant City’s Motion to Dismiss will be scheduled for hearing at a date
                                                                          16              convenient for the Court, with a briefing schedule pursuant to the rules of
                                                                          17              procedure and orders of this Court based upon that hearing date.
                                                                          18
                                                                          19   IT IS SO ORDERED:
                                                                          20
                                                                          21
                                                                               Date:    July 21, 2021                                                                 __
                                                                          22                                                   Hon. David O. Carter
                                                                                                                               United States District Court Judge
                                                                          23
                                                                          24
                                                                          25
                                                                          26
                                                                          27
                                                                          28

                                                                                                                           2
                                                                                                                        ORDER
